Opinion issued May 28, 2013




                                    In The

                              Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-12-00878-CV
                          ———————————
                   IN RE DCP MIDSTREAM, LP, Relator



           Original Proceeding on Petition for Writ of Mandamus



                        MEMORANDUM OPINION

      Relator, DCP Midstream, LP, filed a petition for writ of mandamus in this

Court. * See TEX. GOV’T CODE ANN. § 22.221 (Vernon 2004); see also TEX. R.

APP. P. 52.1. The mandamus proceeding was abated on September 20, 2012. The
*
      The underlying case is Odell et al. v. DCP Midstream, LLC, DCP Midstream
Holdings, LLC, and DCP Midstream, LP, cause number 2010–39744, pending in the
234th District Court of Harris County, Texas, the Hon. Reece Rondon, presiding.
order of which relator complained in this proceeding has been superseded in the

trial court by another order.

      We reinstate the mandamus proceeding and dismiss relator’s petition as

moot. We also dismiss any outstanding motions as moot.

                                PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2